

	

		III

		109th CONGRESS

		1st Session

		S. CON. RES. 49

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 29, 2005

			Mr. Kennedy (for

			 himself, Mr. Rockefeller,

			 Mr. Baucus, Mr.

			 Bingaman, Mr. Reid,

			 Mr. Durbin, Ms.

			 Stabenow, Mrs. Murray,

			 Mr. Corzine, Mr. Schumer, Mr.

			 Jeffords, Mr. Obama,

			 Ms. Landrieu, Mr. Harkin, Mr.

			 Reed, Mr. Sarbanes,

			 Mr. Kohl, Mr.

			 Dorgan, Ms. Cantwell,

			 Mrs. Clinton, Mr. Wyden, Mr.

			 Feingold, Mr. Nelson of

			 Florida, Mrs. Feinstein,

			 Mr. Biden, Mr.

			 Dayton, Mr. Levin,

			 Mr. Kerry, Mr.

			 Johnson, Mrs. Lincoln,

			 Mr. Lautenberg, Ms. Mikulski, Mr.

			 Salazar, Mrs. Boxer,

			 Mr. Pryor, Mr.

			 Dodd, Mr. Bayh,

			 Mr. Lieberman, Mr. Conrad, Mr.

			 Inouye, Mr. Akaka,

			 Mr. Leahy, Mr.

			 Byrd, and Mr. Carper)

			 submitted the following concurrent resolution; which was referred to the

			 Committee on

			 Finance

		

		CONCURRENT RESOLUTION

		Expressing the sense of the Congress with

		  respect to the importance of Medicaid in the health care system of our

		  Nation.

	

	

		Whereas

			 Medicaid was signed into law by President Lyndon B. Johnson in Independence,

			 Missouri, on July 30, 1965, as title XIX of the Social Security Act;

		Whereas

			 under the Social Security Act, two programs were established to provide health

			 insurance: Medicare for the elderly and Medicaid for the poor;

		Whereas

			 Medicaid is one of the Nation’s major public health insurance programs,

			 providing health and long-term care for more than 58 million Americans,

			 including children, pregnant women, individuals with disabilities, and the

			 elderly who are poor and frail;

		Whereas

			 Medicaid serves in a counter-cyclical role during economic downturns and during

			 the recent economic slump between 2001 and 2002, Medicaid enrollment grew by

			 three million people who, if not for Medicaid, would have become

			 uninsured;

		Whereas

			 Medicaid is the most efficient payor in the market such that the average growth

			 rate for Medicaid costs was nearly 7 percent per enrollee, substantially lower

			 than the 12.6 percent growth in employer-sponsored insurance premiums from 2000

			 to 2003;

		Whereas

			 Medicaid provides health coverage to more than one in four of the Nation’s

			 children and those children represent nearly half of all Medicaid

			 enrollees;

		Whereas

			 studies have found that children enrolled in public health insurance programs

			 experienced substantial improvement in school attendance and behavior and

			 increased engagement in normal childhood activities;

		Whereas

			 Medicaid is an important source of health care coverage for women in general,

			 and low-income women in particular, in that women are twice as likely to

			 qualify for Medicaid than men, women constitute over 70 percent of the adult

			 beneficiaries, and one in five low-income women are covered by Medicaid;

		Whereas

			 Medicaid plays a particularly critical role for women of childbearing age in

			 that Medicaid is the primary provider of necessary prenatal care for low-income

			 pregnant women and covers nearly 40 percent of all births in the United

			 States;

		Whereas

			 Medicaid is an important source of financial help for more than 7 million

			 Medicare beneficiaries living in poverty by paying their Medicare premiums and

			 cost sharing, and covering the costs of other essential services not provided

			 by Medicare, such as dental care, long-term care, and vision care;

		Whereas

			 Medicaid is a lifeline for individuals living with disabilities, providing

			 health insurance coverage to approximately eight million, or one-in-five,

			 noninstitutionalized, non-elderly people who have specific, chronic

			 disabilities, and is often the only source of health care for individuals with

			 spinal cord injury, mental illness, and other disabling conditions such as

			 cerebral palsy, cystic fibrosis, Downs syndrome, mental retardation, muscular

			 dystrophy, autism, spina bifida, and HIV/AIDS;

		Whereas

			 Medicaid reduces disparities in health care delivery to racial and ethnic

			 minorities, who make up approximately one-third of the total United States

			 population but constitute more than half of those who receive health care

			 through Medicaid and, without Medicaid, racial and ethnic minorities would make

			 up a disproportionate number of Americans who are uninsured;

		Whereas

			 Medicaid plays a critical role in ensuring that Americans living in rural areas

			 receive health care insofar as residents in rural counties are 50 percent more

			 likely to have Medicaid coverage than residents in urban counties and Medicaid

			 covers nearly 30 percent of children in rural areas compared to less than 19

			 percent of children in urban areas; and

		Whereas

			 Medicaid’s protection against high out-of-pocket expenses for vulnerable,

			 low-income Americans has encouraged and increased access to necessary health

			 care and more than 40 percent of low-income adults who are under the age of 65,

			 when forced to pay cost sharing, will choose to forego medical visits for

			 clinically effective health care and low-income children receive 44 percent

			 fewer clinically effective health care services: Now, therefore, be it

		

	

		That it is the sense of the Congress

			 that—

			(1)over the past four decades Medicaid has

			 been a core component of the American health system;

			(2)Medicaid has ensured that the vast majority

			 of Medicaid beneficiaries did not join the ranks of the current 45 million

			 Americans with no health insurance; and

			(3)Congress must continue and strengthen the

			 State-Federal partnership that provides this vital health insurance

			 program.

			

